Opinion filed August 6, 2009




                                                 In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00058-CR
                                         __________

                        MICHAEL LEE CANTERO, Appellant

                                                  V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 266th District Court
                                    Erath County, Texas
                              Trial Court Cause No. CR12941


                            MEMORANDUM OPINION
       Michael Lee Cantero has filed in this court a motion to dismiss his appeal. The motion is
signed by both appellant and his counsel. The motion is granted, and the appeal is dismissed.


                                                       PER CURIAM


August 6, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.